The opinion of the Court was delivered by
Poché, J.
Plaintiff moves that, as the appeal taken by him in this case was erroneously dismissed by us, on the mistaken impression that the record contained no order of appeal, the ease be reinstated for trial on the merits of his appeal,
Justice to ourselves requires the statement that the order of appeal was not correctly indorsed and was inscribed in the transcript many pages before the judgment and with the evidence iu the case.
A reference to the opinion rendered in the premises shows that the appeal was ndt dismissed, but that the case was merely ordered to be stricken from our docket. Hence, no final decree has been rendered in tbe case, and for that reason plaintiff’s motion can be entertained, even though tbe delay for applying for a rehearing has expired.
It is, therefore, ordered, that our previous order removing this case from the docket be rescinded; and it is now ordered that the case be reinstated for a trial of the merits of the appeal.